Citation Nr: 1643207	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  11-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January, 2015, the Veteran appeared at a Board hearing before the undersigned. A transcript of that hearing is in the claims file.  Per the Veteran's request, the Board held the record open for a period of 60 days to allow him to submit additional evidence; no evidence was thereafter received.

This matter was previously remanded by the Board in April 2015 for additional development.  


FINDINGS OF FACT

1.  The Veteran's hemorrhoid disability did not originate in service and is not otherwise etiologically related to military service.

2.  The Veteran's low back disability did not originate in service, was not manifested within a year of separation from service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a January 2009 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regard to his claims concerning a hemorrhoids and a low back disability.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hemorrhoids

A review of the Veteran's service treatment records shows a March 1969 report that the Veteran was treated for a cyst removal.  

A September 1970 separation examination report of medical history shows that the Veteran self-reported the absence of any piles or rectal disease.  Clinical evaluation did not note any hemorrhoids.  

A September 2008 post-service treatment record shows that a colonoscopy revealed moderate hemorrhoids.

A May 2009 VA treatment record shows that the Veteran reported bright red blood per rectum.  

A February 2016 VA examination addendum opinion shows that the examiner opined that the Veteran's hemorrhoid condition was less likely than not related to active service, to include the in-service treatment for a cyst.  The examiner's rationale noted that there was no objective evidence that the Veteran was treated for hemorrhoids on active duty.  The examiner noted that the Veteran was seen for a cyst recheck in service and was doing well.  The examiner noted that the progress note did not indicate a cyst in the rectum.  The examiner noted that during the Veteran's military service a hemorrhoid would not have been called a cyst.  The examiner also noted that at separation from service there were no self-reports of rectal problems or piles.  The examiner noted that piles was a term used to describe hemorrhoids and existed at the time of the Veteran's entrance and separation from service.  The examiner noted that there was no evidence to show that the Veteran had a chronic rectal cyst problem on active duty based on the separation examination.  Additionally, it was noted that the Veteran was not noted to have hemorrhoids based on objective data until 2008 which was 38 years after military service even though the Veteran claimed ongoing hemorrhoid problems following service.  The examiner noted that a previous examination report dated in January 2016 by the same examiner had marked a positive nexus opinion but nevertheless still provided a negative nexus rationale.  

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a chronic hemorrhoid condition.  While the Veteran's service treatment records show treatment for a cyst, the service medical records are silent for any actual reference to hemorrhoids, and the first post-service evidence of hemorrhoids is dated in 2008, more than 38 years after separation from his active service.  The passage of many years between service separation and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, in the only medical opinion of record, that of the February 2016 VA examiner, weighs against the claim for service connection for hemorrhoids.  The Board finds that the VA examiner's opinion constitutes probative evidence on the diagnosis and medical nexus question, as they were based on a thorough review of the appellant's documented medical history and assertions and examination.  The VA examiners have provided a thorough discussion of the rationale for the opinions expressed.  The Board finds that the opinions are supported by a rationale that was apparently provided after the VA examiner considered all procurable and assembled data.  Importantly, the examiner reviewed the Veteran's in-service for a cyst and medically determined that the Veteran did not have any treatments for hemorrhoids or a cyst condition at separation from service.  Significantly, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a hemorrhoid disability.  

Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's hemorrhoids and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Veteran is arguably competent to report rectal symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating rectal disorders.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids, that doctrine is not applicable, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

A May 1970 service treatment record shows that the Veteran was treated for a low back sprain and reported pain for three days.  

The Veteran's September 1970 separation examination showed that he self-reported no back trouble of any kind.  

A January 1988 private treatment record shows X-ray of spine indicated retrolisthesis L5 on S1, osteophytes L4 and L5, lumbar and cervical hyperlordosis, and degenerative disc disease of C5-C6

A September 2007 VA treatment record showed lumbar degenerative disc disease and facet degenerative changes findings most notable at L5-S1 and L4-L5.

A January 2016 VA examination report notes that the Veteran's low back disability was less likely than not related to active service to include an in-service treatment for a low back strain.  The examiner reported that the Veteran's in-service back sprain affected the muscle not the bony structures of the spine.  The examiner noted that sprains would heal over time without residuals.  This examiner noted that the Veteran's in-service injury was acute as there were no other treatments or self-reports of the condition throughout his service but did incur treatments for other condition while in service.  The examiner noted that the first evidence of treatment for a low back condition occurring 18 years after separation from service.  The examiner then cited to medical literature that the leading cause of degenerative changes in the lumbar spine starting in the third decade of life was the natural aging process.  The examiner noted that the Veteran was a laborer following service which carried an increased number of joint and spine pathologies over other careers as noted by the US Department of Labor.  The examiner also noted the Veteran's reports of back pain since separation from service but the examiner noted that there were no reports of back pain or a diagnosis of a low back disability until 1988.  

Initially, the Board finds that it cannot be concluded that a chronic low back disability was shown in service.  While the Veteran was treated for a low back strain, there were no other reports or treatment for a low back condition.  In addition, the Veteran's separation examination found no clinical abnormalities of the spine and Veteran denied recurrent back pain at the time of the separation examination.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  The Board notes that the medical evidence of record shows the Veteran's first complaints pertaining to the low back following service were in January 1988, more than 18 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's low back disability and service weighs against the claim.  The Board finds that the January 2016 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board finds that the most persuasive evidence of record shows that the Veteran's low back disability had an onset many years after service, and are not related to service or any incident during service.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to the low back until January 1988.  Significantly, a November 1970 VA examination, only two months after separation from service, showed that the Veteran only reported knee pain and no low back condition was reported.  

While the Veteran is competent to report symptoms of a low back disorder, he is not competent to relate a current low back disorder to active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay assertions do not provide probative evidence that it is at least as likely as not that any low back disability is related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a low back disability is denied.  




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


